Citation Nr: 1330456	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  10-13 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the cervical spine with radiculopathy in the arms prior to March 16, 2010, and in excess of 20 percent after March 16, 2010.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1994 to December 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  A March 2010 rating decision granted an increased 20 percent rating for degenerative disc disease of the cervical spine with radiculopathy in the arms effective from March 16, 2010.  The increased rating issue on appeal has been revised to reflect the issue for appellate review.

In September 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues then on appeal were adequately explained to her and the submission of evidence which she may have overlooked and which would be advantageous to her position was suggested.  See 38 C.F.R. § 3.103(c) (2012).  The Board, among other things, remanded the increased rating issue on appeal for additional development in January 2012.

The Board also reopened service connection claims for left and right knee disorders in January 2012 and remanded those claims for additional development.  A February 2012 rating decision granted entitlement to service connection for right and left knee patellofemoral stress syndrome.  As the Veteran has expressed no disagreement with the assigned ratings or effective dates in that determination, the issues on appeal are found to have been fully resolved.

The Board notes the United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for a TDIU is generally a rating theory and "not a separate claim for benefits."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  Extraschedular consideration under 38 C.F.R. § 3.321(b)(1), however, is to be solely a disability-by-disability basis rather than on the combined effect of a veteran's service-connected disabilities.  See Johnson v. Shinseki, 26 Vet. App. 237, 245 (2013) (en banc).  The Veteran submitted evidence in February 2013 stating that she was unemployable due to her service-connected disabilities, which clearly included the disability presently on appeal.  Service connection in this case is established for more than one disability.  The Court has held that bifurcation of a claim is generally a matter within VA discretion.  See Rice, 22 Vet. App. at 455, n. 7.  Therefore, the issue of entitlement to a TDIU is more appropriately addressed as a separate issue on appeal.

The Board also notes that the Veteran's March 2012 correspondence raised a service connection claim for bowel and bladder dysfunction and that a February 2013 private medical opinion may be construed as raising a service connection claim for right shoulder and headache disorders and increased rating claims for a lumbar spine disability.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ); however, the Board finds they are inextricably intertwined with the TDIU issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although this case has been previously remanded for additional development, in light of the receipt of additional evidence in this case further development is required for an adequate determination of the increased rating and TDIU issues on appeal.  

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2012).  VA has a duty to assist the veteran which includes conducting a thorough and contemporaneous medical examination.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

The Board notes that the February 2012 supplemental statement of the case specifically found that a separate evaluation was not warranted for neurological abnormalities or bowel or bladder impairment.  The determination, however, is shown to have been based upon the findings of a March 2010 VA examination.  Significantly, the March 2010 VA examiner found that the Veteran did not have neurological findings consistent with cervical radiculopathy.  The Veteran, however, subsequently testified in September 2011 that she experienced neurologic problems in the hands related to her cervical spine disability.  She also provided private medical evidence in support of her claim in February 2013 that may be construed as indicating present diagnoses of right and left cervical radiculopathy.  

The issues of entitlement to service connection claim for bowel and bladder dysfunction, a right shoulder disorder, and a headache disorder and entitlement to an increased rating for a lumbar spine disability have been raised and are inextricably intertwined with the TDIU issue on appeal.  Therefore, the case must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the issues of entitlement to service connection claim for bowel and bladder dysfunction, a right shoulder disorder, and a headache disorder and entitlement to an increased rating for a lumbar spine disability.  The Veteran and her representative should be notified of any determination adverse to the claims and advised of the procedural and appellate rights.  All efforts to develop and adjudicate the claims must be documented in the claims file.  

2.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  Appropriate efforts must be taken to obtain all pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that she is ultimately responsible for providing the evidence.

3.  Schedule the Veteran for an appropriate VA examination for opinion as to the nature and severity of her service-connected degenerative disc disease of the cervical spine with radiculopathy in the arms.  All indicated examinations, tests, or studies necessary for an adequate opinion should be conducted.  Ranges of joint motion should be reported in degrees.  Any additional functional limitation due to pain, excess motion, weakened motion, fatigability, or incoordination must be identified.  All orthopedic and neurologic symptoms associated with the service-connected back disability and any physician-ordered periods of bed rest should be identified.  

The examiner should address whether the Veteran's service-connected degenerative disc disease of the cervical spine with radiculopathy in the arms has resulted in a marked interference with employment.  An opinion must also be provided as to whether the Veteran's service-connected disabilities render him unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and how that impairment impacts on physical and sedentary employment.  

Opinions should be provided based on the results of any additional examinations or studies, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review of all issues for which an appeal has been perfected, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


